Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.

 Response to Amendment
The amendment filed 7/22/2021 has been entered.  Claims 1-20 remain pending in the application.  

Response to Arguments
Applicant argues on pages 6-11 regarding claims 1-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Novak is now modified with [6] to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9, 10, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US PGPUB 20170337444) in view of Xiao (US PGPUB 20160327798).
As per claim 1, Novak discloses a method of low power virtual reality presence monitoring and notification via a virtual reality (VR) headset worn by a user (Novak, abstract), the method comprising:
during a VR session, detecting via one or more sensors on the VR headset that a person has entered a physical location occupied by the user (Novak, Figs. 4A-4D and [0021] & [0060], where the object of interest can be a person entering the environment of the user wearing an HMD; and [0044], where the object can be detected using a sensor); and
in response to detecting that a person has entered the location, generating and displaying a visual representation of the person to the user via the VR headset as part of the VR session (Novak, Figs. 2A-2D and [0043]-[0052], where a determination is made if the object is of interest to the user and, if so, a representation of the object is displayed for the user over the virtual environment).
Novak discloses displaying an image of an object of interest to the user (e.g. a person) when the user is interacting with a virtual reality scene, but doesn’t disclose identifying the person and displaying a textual label about the person.  However Xiao discloses identifying the person and generating and displaying a visual representation of the person to the user via the augmented reality headset as part of the augmented reality session, wherein the visual representation of the person includes a textual label identifying the person (Xiao, abstract and [0080] "identify objects within the environment. For example, people, locations (such as buildings), vehicles, animals (such as birds), and other objects may be identified";  "Information (which may, for example, be presented as a virtual image as ... text ...)", thus there is a textual label identifying the person and "may include information ascertained from the appearance of the object, such as an identity (e.g. name of a person, species of animal, dog breed, and the like), location within the field of view" and "A virtual image may include, for example, identity data presented as text, positionally aligned with the identified object"; and [0018], where a head-mounted device is used).
Novak and Xiao are analogous since both of them are dealing with the display of humans in the area or information about them in virtual reality. Novak provides a way of displaying humans entering the scene through a virtual reality application used by the user. Xiao provided a way of displaying identifying information of people appearing in a scene in augmented reality using a headset worn by the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of identifying information about humans in the scene taught by Xiao 

As per claim 7, claim 1 is incorporated and Novak in view of Xiao discloses wherein the visual representation of the person comprises a photographic image (Novak, Figs. 3B, 3C [0044], and [0056], where a “breakthrough” view of one or both persons in the view may be displayed; the breakthrough view maps to a photographic image).

As per claim 9, claim 1 is incorporated and Novak in view of Xiao discloses further comprising continuing to monitor the location of the person and updating a location of the visual representation of the person based on the location of the person (Novak, [0049] and [0050], where the size, position, etc. of the display of the person changes over a period of time based on distance of object from user or to track movement of the person).

As per claim 10, claim 1 is incorporated and Novak in view of Xiao discloses wherein the visual representation of the person comprises a camera view of the person (Novak, 3B, 3C [0044], and [0056], where a “breakthrough” view of one or both persons in the view may be displayed; the breakthrough view maps to a camera view).

As per claim 11, Novak in view of Xiao discloses a system for low power virtual reality presence monitoring and notification (Novak, abstract) comprising:
a virtual reality (VR) headset configured to be worn by a user, the VR headset (Novak, [0001]-[0002] and [0004], where the invention is used on a virtual reality headset) including:
one or more display units (Novak, [0004], where the wearable device includes a display for displaying the object of interest); 
one or more sensors (Novak, [0044], where the object can be detected using a sensor); and
a processor configured to detect, during a VR session, via the one or more sensors, that a person has entered a physical location occupied by the user, and in response, to identify the person and generate and display a visual representation of the person to the user via at least one of the one or more display units of the VR headset,
wherein the visual representation of the person includes a textual label identifying the person (see claim 1 rejection for detailed analysis).

As per claim 17, claim 11 is incorporated and Novak in view of Xiao discloses wherein the visual representation of the person comprises a photographic image (see claim 7 rejection for detailed analysis).

As per claim 19, claim 11 is incorporated and Novak in view of Xiao discloses wherein the processor is further configured to monitor the location of the person and update a location of the visual representation of the person based on the location of the person (see claim 9 rejection for detailed analysis).

As per claim 20, claim 11 is incorporated and Novak in view of Xiao discloses wherein the processor is further configured to stop the VR display upon detecting that a person has entered the physical location occupied by the user, and wherein the visual representation of the person comprises a camera view of the person (see claim 10 rejection for detailed analysis).

s 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US PGPUB 20170337444) in view of Xiao (US PGPUB 20160327798) and in further view of Gil et al. (US Patent 10055887).
As per claim 2, claim 1 is incorporated and Novak in view of Xiao doesn’t disclose but Gil discloses wherein the one or more sensors on the VR headset comprise one or more thermopile sensors (Gil, 16:30-51, where the HMD can be notified by the thermostat using thermal sensors of the thermal outlines of people detected in the real environment).
Novak in view of Xiao teaches providing a notification through a virtual reality display when a person appears in the environment for a user using a VR display and Gil teaches the detection of people in a user’s real environment by infrared sensors on a thermostat when the user is using a virtual reality headset.  Novak in view of Xiao contains a “base” process of providing a notification through a virtual reality display when a person appears in the environment for a user using a VR display.  Gil contains a “comparable” process of the detection of people in a user’s real environment by infrared sensors on a thermostat when the user is using a virtual reality headset that has been improved in the same way as the claimed invention.  Gil’s known “improvement” could have been applied in the same way to the “base” process of Novak in view of Xiao and the results would have been predictable and resulted in the use of an already existing thermostat for the monitoring of entry or exit of people or pets in the virtual reality user’s environment (Gil, 16:38-51). Furthermore, both Novak in view of Xiao and Gil use and disclose similar system functionality (i.e. user alerts and display transitions when a user is using virtual reality which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 3, claim 1 is incorporated and Novak in view of Xiao doesn’t disclose but Gil discloses wherein a person is considered to be in the physical location occupied by the user if the person is within range of at least one of the one or more sensors on the VR headset (Gil, 14:51-55, where the system can detect an eye gaze or stare directed at the user by another person in the range of the camera and notify the user based on that action).
See claim 2 rejection for reason to combine.

As per claim 4, claim 1 is incorporated and Novak in view of Xiao doesn’t disclose but Gil discloses wherein displaying a representation of the person via the VR headset additionally comprises emitting an audio alert (Gil, 15:30-48, where an audio sensor determines a bid for the user’s attention; and 15:48-65, where an audio alert is generated for the user along with fading out the VR display so they can attend to it).
Novak in view of Xiao teaches providing a notification through a virtual reality display when a person appears in the environment for a user using a VR display and Gil teaches detecting a bid for a user’s attention who is using virtual reality and generating an audio alert.  Novak in view of Xiao contains a “base” process of providing a notification through a virtual reality display when a person appears in the environment for a user using a VR display.  Gil contains a “comparable” process of detecting a bid for a user’s attention who is using virtual reality and generating an audio alert that has been improved in the same way as the claimed invention.  Gil’s known “improvement” could have been applied in the same way to the “base” process of Novak in view of Xiao and the results would have been predictable and resulted in making the user aware of happenings in the real environment of which they should or would like to be aware while they’re using the VR device (Gil, 14:15-35). Furthermore, both Novak in view of Xiao and Gil use and disclose similar system functionality (i.e. user alerts and display transitions when a user is using virtual reality which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

wherein the one or more sensors on the VR headset comprise one or more thermopile sensors (see claim 2 rejection for detailed analysis).

As per claim 13, claim 11 is incorporated and Novak in view of Xiao and Gil discloses wherein the processor is further configured to detect that a person is in the physical location occupied by the user if the person is within range of at least one of the one or more sensors on the VR headset (see claim 3 rejection for detailed analysis).

As per claim 14, claim 11 is incorporated and Novak in view of Xiao and Gil discloses wherein the processor is further configured to cause an audio alert to be emitted upon detecting that a person is in the physical location occupied by the user (see claim 4 rejection for detailed analysis).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US PGPUB 20170337444) in view of Xiao (US PGPUB 20160327798) and in further view of Kasama et al. (US PGPUB 20120320086).
As per claim 5, claim 1 is incorporated and Novak in view of Xiao doesn’t disclose but Kasama discloses wherein the visual representation of the person comprises an outline image (Kasama, [0003] and [0020], where an outline of a high-temperature region in an image is created).
Novak in view of Xiao teaches providing a notification through a virtual reality display when a person appears in the environment for a user using a VR display and Kasama teaches generating an outline of a hot region.  Novak in view of Xiao contains a “base” process of providing a notification through a virtual reality display when a person appears in the environment for a user using a VR display.  Kasama contains a “comparable” process of 

As per claim 15, claim 11 is incorporated and Novak in view of Xiao and Kasama discloses wherein the visual representation of the person comprises an outline image (see claim 5 rejection for detailed analysis).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US PGPUB 20170337444) in view of Xiao (US PGPUB 20160327798) and in further view of Kumar et al. (US Patent 9536355).
As per claim 6, claim 1 is incorporated and Novak in view of Xiao doesn’t disclose but Kumar discloses wherein the visual representation of the person comprises a thermal image (Kumar, 2:34-43, where thermal data is read from thermal sensors; this maps to a thermal image).
Novak in view of Xiao teaches providing a notification through a virtual reality display when a person appears in the environment for a user using a VR display and Kumar teaches displaying a thermal anomaly in a display as a thermal image.  Novak in view of Xiao contains a “base” process of providing a notification through a virtual reality display when a person appears in the environment for a user using a VR display.  Kumar contains a “comparable” process of 

As per claim 16, claim 11 is incorporated and Novak in view of Xiao and Kumar discloses wherein the visual representation of the person comprises a thermal image (see claim 6 rejection for detailed analysis).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US PGPUB 20170337444) in view of Xiao (US PGPUB 20160327798) and in further view of Evertt et al. (US PGPUB 20140267311).
As per claim 8, claim 1 is incorporated and Novak in view of Xiao doesn’t disclose but Evertt discloses wherein the visual representation of the person comprises a VR character having a pose and relative location based on a pose and location of the person (Evertt, [0032], where an image of the user detected by the camera is displayed, or an image of the avatar corresponding to the person; and [0032], where the user’s pose and location is determined and displayed via the avatar by the mapping from the user’s physical space to the display screen space).
Novak in view of Xiao teaches providing a notification through a virtual reality display when a person appears in the environment for a user using a VR display and Evertt teaches 

As per claim 18, claim 11 is incorporated and Novak in view of Xiao and Evertt discloses wherein the visual representation of the person comprises a VR character having a pose and relative location based on a pose and location of the person (see claim 8 rejection for detailed analysis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619